Citation Nr: 1617164	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-24 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling effective May 15, 2012.


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD with an evaluation of 70 percent, effective May 15, 2012, the date of the claim.  Jurisdiction over the claim was subsequently transferred to the RO in St. Petersburg, Florida.

The virtual claims file contains correspondence in which Disabled American Veterans (DAV) purports to be acting on the Veteran's behalf.  However, the claims file does not contain a VA Form 21-22 or other record in which the Veteran designates DAV as his representative.  Pursuant to regulation, the Veteran was informed that he had 90 days following the April 2015 mailing of notice that his appeal had been certified and the appellate record had been transferred to the Board, or until the date the appellate decision was promulgated by the Board, to submit a request for a change in representation.  See 38 C.F.R. § 20.1304.  In February 2016, the Board sent a letter to the Veteran asking him to clarify his representation preference, to include having DAV complete a VA Form 21-22.  There was no response submitted within 90 days after notice that the claims file had been forwarded to the Board, nor any response within 30 days of the Board's February 2016 letter.  Therefore, the Board assumes that the Veteran represents himself in this appeal.


FINDING OF FACT

The Veteran's PTSD was manifested by total occupational and social impairment during the period on appeal.



CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD during the period on appeal are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the highest possible disability rating for the Veteran's service-connected PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries, and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Service connection for a psychiatric condition was first claimed in May 2012, and in an August 2013 rating decision, a 70 percent rating effective May 15, 2012 was assigned for this disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or own occupation or name.  Id. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5), are to be considered.  See 38 C.F.R. §§ 4.125, 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When submitting his claim in May 2012, the Veteran indicated that his only monthly income consisted of payments from the Social Security Administration (SSA).  No occupational income was noted.  Other SSA data of record indicates that the Veteran began to receive Title II disability payments as early as February 2010.  
During the VA examination conducted in July 2013, the Veteran reported being unemployed, having worked various jobs since relocating to Florida in 1998.  He stated that he resided alone, and had no contact with any of his six children.  The Veteran's symptoms included gross impairment in thought processes or communication, and neglect of personal appearance and hygiene.  Other symptoms listed were disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work.  The report of examination also indicated that the Veteran was unable to establish and maintain effective relationships, and that he experienced chronic sleep impairment.  His psychosocial and environmental problems were listed as unemployment, finances, housing, and socialization.  In summarizing the Veteran's level of occupational and social impairment, the examiner indicated that the Veteran showed deficiencies in most areas, such as work, school, family relations, judgment, thinking, and, mood.  The VA examiner, a psychologist, remarked that the Veteran presented with an inability to form social relationships, and would have difficulty interacting appropriately with coworkers, supervisors, and the public.  The Veteran's GAF on the day of the VA examination was 55.

The Board finds the Veteran to be experiencing total occupational and social impairment due to symptoms of his PTSD, including gross impairment in thought processes or communication, and the intermittent inability to perform activities of daily living, such as the maintenance of minimal personal hygiene.  These symptoms were recorded by the VA examiner, as noted above.  The evidence shows that the resulting occupational impairment caused the Veteran to be unemployed at the time of his claim, and throughout the period on appeal.

The Board has taken into account the GAF of 55 that the examiner recorded, noting that a GAF of 51 to 60 is defined as moderate symptoms or moderate difficulty in social or occupational functioning, whereas a GAF of 41 to 50 is defined as serious symptoms or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  The GAF score recorded during the July 2013 examination only reflected the examiner's finding as to the Veteran's functioning on that particular day, and is not dispositive.  In light of the actual symptoms of the Veteran's disorder and their impact on his social and occupational impairment, the Board considers the GAF found by the examiner to carry little weight as a basis for assigning the correct rating.  See 38 C.F.R. § 4.126(a). 

The examiner summarized the Veteran's level of occupational and social impairment using terms that describe the 70 percent disability rating under Diagnostic Code 9411, and mentioned some symptoms listed as criteria for that rating.  However, the Board finds that the disability picture more closely approximates the criteria required for the higher 100 percent rating.  Most significantly, the evidence shows that the Veteran has not been employed at any time since submitting his claim.  The record also indicates that he has no social relationships, lives, alone, and does not maintain social contact with any of his six children.  Such evidence supports a finding that the Veteran's PTSD symptoms have caused total occupational and social impairment during the period on appeal.

Finally, the Board considered whether a claim of total disability based on individual unemployability (TDIU) was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, TDIU is merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under the Rating Schedule.  Id. at 453, citing Norris v. West, 12 Vet. App. 413, 420-21 (1999).  In this case, the Veteran's inability to work was raised solely in relation to his service-connected PTSD symptomatology, so the issue of entitlement to a TDIU during the period on appeal is rendered moot by the assignment of a 100 percent disability rating for PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  


ORDER

An initial rating of 100 percent for PTSD is granted for the period on appeal.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


